DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, drawn to an electro optical system, in the reply filed on September 25, 2020 is acknowledged.
Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 25, 2020.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 26, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Ten (10) sheets of drawings were filed on February 26, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13; the claim recites the limitations "the first waveguide" in line 1 and “the second waveguide” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “of claim 4” to – of claim 5—in line 1 of claim 13 to overcome this rejection.  Claim 13 will be treated as if this correction has already been made for the purpose of examination. 
Regarding claim 14; the claim recites the limitations "the first waveguide" in line 1 and “the second waveguide” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “of claim 4” to – of claim 5—in line 1 of claim 14 to overcome this rejection.  Claim 14 will be treated as if this correction has already been made for the purpose of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobrinsky et al. (US 2014/0203175 A1) in view of Lu et al. (US 2006/0251360 A1).
Regarding claim 1; Kobrinsky et al. discloses an electro-optical system (system 300; see Figure 3A), comprising: 
a Photonic Integrated Circuit (PIC) (planar light-wave circuit, PLC 310) having a laser source (laser 320) located on the PIC (310); 
a fiberless optical coupler (coupler 340) located on the PIC (310), wherein the fiberless optical coupler is configured to be coupled to a fiber array (fiber bundles 306); 
a mechanical aligner (mechanisms in place to guarantee alignment tolerances; see paragraph 51)
an optical element (first lens array; see annotated Figure 3A below); and 
wherein the optical element (first lens array) is aligned with the fiber array (fiber bundle 306), for a light from the laser source (laser 320) to transmit in between the fiber array (306) and the PIC (310) through the optical element (first lens array), when the fiberless optical coupler (340) is coupled to the fiber array (306).  


    PNG
    media_image1.png
    448
    634
    media_image1.png
    Greyscale

Kobrinsky et al. does not specifically state that the optical element is aligned with the fiber array via a mechanical aligner. 
The provision of mechanical aligners, such as alignment pins and alignment holes, that cooperate to align an optical fiber connectors to couplers is generally well-known in the optical arts and commonly employed for the purpose of providing a passive mechanical alignment mechanism to achieve optical alignment and minimize coupling losses.  For example, et al. discloses an optical connector (102) for connecting an optical fiber or waveguide array (see paragraph 4) to an optical coupler (100), wherein a mechanical alignment pin (112) is provided on the connector and a corresponding mechanical alignment hole (114) is provided on the coupler (100).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a mechanical aligner, including an alignment pin and corresponding alignment hole, to mechanically align the optical element (first lens array) with the optical fiber array (fiber bundle 306) for the purpose of achieving and maintaining a passive optical alignment that maximizes coupling efficiency through the use of standard, commonly used mechanical alignment means, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; Kobrinsky et al. further discloses a Multi-Chip Module (MCM) (package 304; see Figures 3A and 3B), wherein the PIC (PLC 310) is located on the MCM (package 304).  
Regarding claim 3; Kobrinsky et al. and Lu et al. further teach an optical connector (fiber connector; see paragraphs 28 and 55), wherein the fiber array (multiple fibers) is located in the optical connector, and the optical connector is coupled to the mechanical aligner (mechanical aligner including alignment pins and holes; see the discussion of claim 1 above) to align the optical element (first lens array; see annotated Figure 3A above; two-dimensional lens array; see paragraph 28) with the fiber array (multiple fibers; see paragraph 28; fiber bundle 306).  
Regarding claim 4; the optical element comprises: 
a first plurality of optical elements (first plurality of lenses in the first lens array) located in the fiberless optical coupler (340); and 
a second plurality of optical elements (mode expanders 314 and mirrors 316) located in the PIC (PLC 310).  
Regarding claim 7; Lu et al. further teaches that the mechanical alignment may comprises a plurality of alignment rods (112) and a corresponding plurality of alignment holes (114; see Figures 1 and 2).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the mechanical aligner in the invention of Kobrinsky et al., the mechanical aligner comprising a plurality of mechanical alignment rods (alignment rods) located within the fiberless optical coupler (340) and connectible to the optical connector (connector for fiber bundle 306; wherein corresponding holes are provided in the connector for the fiber bundle) for the purpose of providing a well-known mechanical alignment configuration to passively align the fibers and the lenses to minimize optical loss.  
Regarding claim 8; Kobrinsky et al. further teaches that the mechanical aligner (mechanisms in place to guarantee alignment tolerances; see paragraph 51) is located in between the fiberless optical coupler (340) and the PIC (310).  
Regarding claim 9; Kobrinsky et al. teaches that a mechanical aligner (see annotated Figure 3A below) is at least a Mechanical Optical Device (MOD) (mode expanders 314 are mechanical optical devices), wherein the MOD allows light to pass through between the fiberless optical coupler (340) and the PIC (310; the examiner notes that mode expanders 314 are inherently transparent).  

    PNG
    media_image2.png
    450
    664
    media_image2.png
    Greyscale

Regarding claim 10; Kobrinsky et al. discloses the MOD (mode expander layer, which is considered to be a mechanical alignment) configured to receive the fiberless optical coupler (340) so that the optical element (first lens array) is aligned to the fiber array (fiber bundle 306), and the light from the laser source (laser 320) is transmitted to the fiber array (306) through the optical element (lens array), but does not disclose that the MOD further includes grooves that are configured to receive the fiberless optical coupler.  However, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide mechanical alignment members in the forms of grooves located in the MOD layer (mechanical aligner layer annotated in Figure 3A above) and corresponding protrusions in the coupler (340) to be received in the grooves for the purpose of providing passive optical alignment of the mirrors in the MOD layer and the lenses of the optical coupler (340), since the use of alignment grooves and protrusions is well-known to one of ordinary skill in the art, and since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11; the PIC (PLC 310) further comprises: 
a Silicon-On-Insulator (SOI) wafer (silicon-on-insulator, SOI; see paragraph 88) that is coupled to the mechanical aligner (mechanisms in place to align the PLC 310 and the optical coupler 340, wherein mechanisms are mechanical aligners); and 
a socket (Notch 370 forms a socket; see Figure 3B) coupled to the MCM (package 304), wherein the optical element comprises a first plurality of optical elements (lenses of first lens array; see Figure 3A, annotated above) located in the fiberless optical coupler (340), and a second plurality of optical elements (mode expanders 314 and/or mirrors 316) located in the SOI wafer (PLC 310).  
Regarding claim 12; the optical element includes a first plurality of optical elements (lenses) located in the fiberless optical coupler (340), and a second plurality of optical elements (mirrors 316) located in the MOD (mechanical aligner layer including mode expanders 314).  
Allowable Subject Matter
Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the system defined by claim 5, wherein the first plurality of optical elements includes a first waveguide, a first deflector, and a first mirror, and the second plurality of optical elements includes a second waveguide, a second deflector, and a second mirror in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 4.  Claim 6 depends from claim 5.  Claims 13 and 14 should be amended to depend from claim 5, as discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Ji et al. (US 2019/0265421 A1) discloses a photonic integrated circuit package (see Figure 2) including a laser (140) coupled to an optical fiber (180) via a first set of coupling elements formed on a first PLC substrate (substrate S1; deflectors 162, waveguides 126, and deflector 168) and a second set of coupling elements formed on a second substrate (S3; mirrors 152 and 154; deflectors 164 and 166);
Shubin et al. (US 9,698,564 B1) discloses an integrated MCM with a waveguide fiber connector (see Figure 1);
Israel et al. (US 2019/0324211 A1) discloses a wideband surface coupling (see the entire document);
Israel et al. (US 2018/0045891 A1) discloses a fiber to chip optical coupler (see the entire document); and
Israel et al. (US 2017/0102503 A1) discloses a fiber to chip optical coupler (see the entire document).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874